









Committed Line Of Credit Note
(Multi-Rate Options)




$100,000,000.00                Originally dated: as of December 14, 2017
Amendment and restatement dated: as of January 19, 2018




FOR VALUE RECEIVED, NEW JERSEY RESOURCES CORPORATION (the “Borrower”), with an
address at 1415 Wyckoff Rd, Wall Township, NJ 07719, Attention: James Kent,
Treasurer, promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), in lawful money of the United States of America in immediately
available funds at its offices located at 500 First Avenue, Pittsburgh, PA 15219
Attn: Christine Kemerer, or at such other location as the Bank may designate
from time to time, the principal sum of ONE HUNDRED MILLION AND 00/100 DOLLARS
($100,000,000.00) (the “Facility”) or such lesser amount as may be advanced to
or for the benefit of the Borrower hereunder, together with interest accruing on
the outstanding principal balance from the date hereof, all as provided below.


1.    Advances. The Borrower may request advances, repay and request additional
advances hereunder until the Expiration Date, subject to the terms and
conditions of this Note and the Loan Documents (as hereinafter defined). The
“Expiration Date” shall mean April 14, 2018 or such later date as may be
designated by the Bank by written notice from the Bank to the Borrower. The
Borrower acknowledges and agrees that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. The Borrower may request advances hereunder upon giving oral or written
notice to the Bank by 11:00 a.m. (New Jersey time) (a) on the day of the
proposed advance, in the case of advances to bear interest under the Base Rate
Option (as hereinafter defined) and (b) three (3) Business Days prior to the
proposed advance, in the case of advances to bear interest under the LIBOR
Option (as hereinafter defined) or Daily LIBOR Option, followed promptly
thereafter by the Borrower’s written confirmation to the Bank of any oral
notice. The aggregate unpaid principal amount of advances under this Note shall
not exceed the face amount of this Note. Advances may be requested in amounts of
at least $1,000,000 and in $500,000 increments above such minimum amount.


2.    Rate of Interest. Each advance outstanding under this Note will bear
interest at a rate or rates per annum as may be selected by the Borrower from
the interest rate options set forth below (each, an “Option”):


(i)    Base Rate Option. A rate of interest per annum which is at all times
equal to (A) the Base Rate plus (B) the Applicable Margin for the Base Rate
Option. If and when the Base Rate (or any component thereof) changes, the rate
of interest with respect to any advance to which the Base Rate Option applies
will change automatically without notice to the Borrower, effective on the date
of any such change. There are no required minimum interest periods for advances
bearing interest under the Base Rate Option.


(ii)    LIBOR Option. A rate per annum equal to (A) LIBOR plus (B) the
Applicable Margin for the LIBOR Option for the applicable LIBOR Interest Period.


(iii)    Daily LIBOR Option. A rate per annum equal to (A) the Daily LIBOR Rate
plus (B) the Applicable Margin for the LIBOR Option.


For purposes hereof, the following terms shall have the following meanings:


“Applicable Margin” shall be determined according to the following grid, with
“Debt Rating” determined according to the Credit Agreement:









--------------------------------------------------------------------------------




Level




Debt Rating


Applicable Margin for Base Rate Option


Applicable Margin for LIBOR Option
I
A or above or
A2 or above
0%
.875%
II
A- or above but less than A
or
A3 or above but less than A2
.125%
1.125
%
III
BBB+ or above but less than A-
or
Baal or above but less than A3
.375%
1.375
%
IV
BBB or lower or
Baa2 or lower
.625%
1.625
%



“Base Rate” shall mean the highest of (A) the Prime Rate, and (B) the sum of the
Overnight Bank Funding Rate plus fifty (50) basis points (0.50%), and (C) the
sum of the Daily LIBOR Rate plus one hundred (100) basis points (1.0%), so long
as a Daily LIBOR Rate is offered, ascertainable and not unlawful.


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New Jersey or Pennsylvania.


“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage; provided, however, if the Daily LIBOR Rate determined
as provided above would be less than zero, then such rate shall be deemed to be
zero.


“LIBOR” shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such LIBOR Interest Period
for an amount comparable to such advance and having a borrowing date and a
maturity comparable to such LIBOR Interest Period by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage; provided, however, if LIBOR, determined as
provided above, would be less than zero, then LIBOR shall be deemed to be zero.


“LIBOR Interest Period” shall mean, as to any advance to which the LIBOR Option
applies, the period of one (1) or two (2) month(s) as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be,
commencing on the date of disbursement of an advance (or the date of conversion
of an advance to the LIBOR Option, as the case may be) and each successive
period selected by the Borrower thereafter; provided that, (i) if a LIBOR
Interest Period would end on a day which is not a Business Day, it


- 2 -



--------------------------------------------------------------------------------




shall end on the next succeeding Business Day unless such day falls in the next
succeeding calendar month in which case the LIBOR Interest Period shall end on
the next preceding Business Day, (ii) the Borrower may not select a LIBOR
Interest Period that would end on a day after the Expiration Date, and (iii) any
LIBOR Interest Period that begins on the last Business Day of a calendar month
(or a day for which there is no numerically corresponding day in the last
calendar month of such LIBOR Interest Period) shall end on the last Business Day
of the last calendar month of such LIBOR Interest Period.


“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).


“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the Federal Reserve Bank of New York (“NYFRB”), as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the NYFRB (or by
such other recognized electronic source (such as Bloomberg) selected by the Bank
for the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Bank at such time (which determination shall be
conclusive absent manifest error).  If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrower.


“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.


“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).


LIBOR and the Daily LIBOR Rate shall be adjusted with respect to any advance to
which the Daily LIBOR Option, LIBOR Option or Base Rate Option applies, as
applicable, on and as of the effective date of any change in the LIBOR Reserve
Percentage. The Bank shall give prompt notice to the Borrower of LIBOR or the
Daily LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.


If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the Borrower.
Thereafter, until the Bank notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (a) the availability of the LIBOR
Option and Daily LIBOR Option shall be suspended, and (b) the interest rate for
all advances then bearing interest under the LIBOR Option and Daily LIBOR Option
shall be converted at the expiration of the then current LIBOR Interest
Period(s) (or immediately in the case of the Daily LIBOR Option) to the Base
Rate Option.


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency


- 3 -



--------------------------------------------------------------------------------




charged with the interpretation or administration thereof, or compliance by the
Bank with any guideline, request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for the Bank to make or maintain or fund loans based on
LIBOR, the Bank shall notify the Borrower. Upon receipt of such notice, until
the Bank notifies the Borrower that the circumstances giving rise to such
determination no longer apply, (a) the availability of the LIBOR Option and
Daily LIBOR Option shall be suspended, and (b) the interest rate on all advances
then bearing interest under the LIBOR Option and Daily LIBOR Option shall be
converted to the Base Rate Option either (i) on the last day of the then current
LIBOR Interest Period(s) (or immediately in the case of the Daily LIBOR Option)
if the Bank may lawfully continue to maintain advances based on LIBOR to such
day, or (ii) immediately if the Bank may not lawfully continue to maintain
advances based on LIBOR.


The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of the advances
and may select up to six (6) different interest periods to apply simultaneously
to different portions of the advances bearing interest under the LIBOR Option.
Interest hereunder will be calculated based on the actual number of days that
principal is outstanding over a year of 360 days. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.


3.    Interest Rate Election. Subject to the terms and conditions of this Note,
at the end of each interest period applicable to any advance, the Borrower may
renew the Option applicable to such advance or convert such advance to a
different Option; provided that, during any period in which any Event of Default
(as hereinafter defined) has occurred and is continuing, any advances bearing
interest under the LIBOR Option and Daily LIBOR Option shall, at the Bank’s sole
discretion, be converted at the end of the applicable LIBOR Interest Period (or
immediately in the case of the Daily LIBOR Option) to the Base Rate Option and
the LIBOR Option and Daily LIBOR Option will not be available to Borrower with
respect to any new advances (or with respect to the conversion or renewal of any
existing advances) until such Event of Default has been cured by the Borrower or
waived by the Bank. The Borrower shall notify the Bank of each election of an
Option, each conversion from one Option to another, the amount of the advances
then outstanding to be allocated to each Option and where relevant the interest
periods (if any) therefor. In the case of converting to the LIBOR Option or the
Daily LIBOR Option, such notice shall be given at least three (3) Business Days
prior to the commencement of any LIBOR Interest Period (or start of the Daily
LIBOR Option, as applicable). If no interest period is specified in any such
notice for which the resulting advance is to bear interest under the LIBOR
Option, the Borrower shall be deemed to have selected a LIBOR Interest Period of
one month’s duration. If no notice of election, conversion or renewal is timely
received by the Bank with respect to any advance, the Borrower shall be deemed
to have elected the Base Rate Option. Any such election shall be promptly
confirmed in writing by such method as the Bank may require.


4.    Advance Procedures. If permitted by the Bank, a request for advance may be
made by telephone or electronic mail, with such confirmation or verification (if
any) as the Bank may require in its discretion from time to time. The Borrower
authorizes the Bank to accept telephonic and electronic requests for advances,
and the Bank shall be entitled to rely upon the authority of any person
providing such instructions. The Borrower hereby indemnifies and holds the Bank
harmless from and against any and all damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) which may arise or
be created by the acceptance of such telephonic and electronic requests or by
the making of such advances. The Bank will enter on its books and records, which
entry when made will be presumed correct, the date and amount of each advance,
as well as the date and amount of each payment made by the Borrower.


5.    Payment Terms. The Borrower shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for the portion of advances
bearing interest under the Base Rate Option and the Daily LIBOR Option, on the
last day of each quarter during the term hereof, (b) for the portion of advances
bearing interest under the LIBOR Option, on the last day of the respective LIBOR
Interest Period for such advance, and (c) for all advances, at maturity, whether
by acceleration of this Note or otherwise, and after maturity, on demand until
paid in full. All outstanding principal and accrued interest hereunder shall be
due and payable in full on the Expiration Date.




- 4 -



--------------------------------------------------------------------------------




If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder.


6.    Default Rate. Upon maturity, whether by acceleration, demand or otherwise,
and at the Bank’s option upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, each advance
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be two percentage points (2%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note. The Default Rate is
imposed as liquidated damages for the purpose of defraying the Bank’s expenses
incident to the handling of delinquent payments, but are in addition to, and not
in lieu of, the Bank’s exercise of any rights and remedies hereunder, under the
other Loan Documents or under applicable law, and any fees and expenses of any
agents or attorneys which the Bank may employ. In addition, the Default Rate
reflects the increased credit risk to the Bank of carrying a loan that is in
default. The Borrower agrees that the Default Rate is a reasonable forecast of
just compensation for anticipated and actual harm incurred by the Bank, and that
the actual harm incurred by the Bank cannot be estimated with certainty and
without difficulty.


7.    Prepayment. The Borrower shall have the right to prepay any advance
hereunder at any time and from time to time, in whole or in part; subject,
however, to payment of any break funding indemnification amounts owing pursuant
to paragraph 9 below.


8.    Increased Costs; Yield Protection. On written demand, together with
written evidence of the justification therefor, the Borrower agrees to pay the
Bank all direct costs incurred, any losses suffered or payments made by the Bank
as a result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


9.    Break Funding Indemnification. The Borrower agrees to indemnify the Bank
against all direct liabilities, losses or expenses (including any loss or
expense incurred in connection with the liquidation or reemployment of funds
obtained by it to maintain the Loan) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, (ii) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to Bank to
request, convert, renew or prepay any advance bearing interest under the LIBOR
Option, or (iii) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
advance bearing interest under the LIBOR Option on a day other than the last day
of the applicable LIBOR Interest Period. A notice as to any amounts payable
pursuant to this paragraph given to the Borrower by the Bank shall, in the
absence of manifest error, be conclusive and shall be payable upon demand. The
Borrower’s indemnification obligations hereunder shall survive the payment in
full of the advances and all other amounts payable hereunder.




- 5 -



--------------------------------------------------------------------------------




10.    Other Loan Documents. This Note is issued in connection with a certain
letter agreement between the Borrower and the Bank (as amended, restated or
otherwise modified, the “Letter Agreement”), dated as of the date hereof, and
the other agreements and documents executed and/or delivered in connection
therewith or referred to therein, the terms of which are incorporated herein by
reference (collectively, with the Note, as amended, modified or renewed from
time to time, the “Loan Documents”). In addition, to the extent capitalized
terms are used herein and in the Letter Agreement and not defined herein or
therein, such terms shall have the meanings given to them in the Credit
Agreement (hereafter defined) and such applicable definitions shall be deemed
incorporated herein by reference. For purposes of the Loan Documents, “Credit
Agreement” means that certain Amended and Restated Credit Agreement dated as of
September 28, 2015 by and among the Borrower, the Bank, as administrative agent,
the guarantors party thereto from time to time, and the lenders party thereto
from time to time, as amended, supplemented or otherwise modified prior to the
date hereof and as hereafter amended, restated, supplemented or otherwise
modified; provided, however, that no amendment, restatement, supplement or other
modification of any provision of the Credit Agreement that occurs after the date
hereof will be incorporated herein (whether by reference or otherwise) unless
the Bank has provided its consent thereto (if its consent was requested) in its
capacity as a lender and/or the administrative agent under the Credit Agreement.


11.    Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note and the other Loan Documents:
(i) the nonpayment of any principal, interest or other indebtedness under this
Note when due; (ii) if any representation or warranty made by Borrower in the
Letter Agreement shall prove to be untrue in any material respect when made;
(iii) the occurrence of any default with respect to any of Borrower’s covenants
set forth in the Letter Agreement; provided, however, that to the extent the
Borrower is afforded a grace and/or cure period with respect to the
circumstances giving rise to such default under the Credit Agreement, then the
Borrower shall be afforded the same grace and/or cure period hereunder, which
grace and/or cure periods will run concurrently (and not consecutively); or (iv)
the occurrence of any Event of Default as defined in the Credit Agreement,
provided, however, that to the extent any occurrence that would give rise to an
Event of Default under the Credit Agreement is waived by lenders party to the
Credit Agreement without the consent of the Bank and the Bank’s consent was
requested, the Bank shall have the option to determine that such occurrence
gives rise to an Event of Default hereunder. Any event which, with the passage
of notice or time, will mature into an Event of Default is referred to herein as
a “Potential Default.”


Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in Section 9.1.15 or Section 9.1.16 of the Credit Agreement shall
occur, the outstanding principal balance and accrued interest hereunder together
with any additional amounts payable hereunder shall be immediately due and
payable without demand or notice of any kind; (c) if any other Event of Default
shall occur, the outstanding principal balance and accrued interest hereunder
together with any additional amounts payable hereunder, at the Bank’s option and
without demand or notice of any kind, may be accelerated and become immediately
due and payable; (d) at the Bank’s option, this Note will bear interest at the
Default Rate from the date of the occurrence of the Event of Default; and
(e) the Bank may exercise from time to time any of the rights and remedies
available under the Loan Documents or under applicable law.


12.    Right of Setoff. If an Event of Default shall occur and be continuing,
the Bank, its subsidiaries and affiliates shall have the right, in addition to
all other rights and remedies available to it, without notice to Borrower, to
set-off against and apply to the then unpaid balance of the Loan and all other
obligations of the Borrower hereunder or under any other Loan Document any debt
owing to, and any other funds held in any manner for the account of, the
Borrower by the Bank, its subsidiaries and its affiliates including all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or hereafter maintained by the
Borrower for its own account (but not including funds held in custodian or trust
accounts) with the Bank, its subsidiaries and its affiliates. Such right shall
exist whether or not the Bank shall have made any demand under this Note or any
other Loan Document, whether or not such debt owing to or funds held for the
account of the Borrower is or are matured or unmatured and regardless of the
existence or adequacy of any security, right or remedy available to the Bank.




- 6 -



--------------------------------------------------------------------------------




13.    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) does business in or
with, or derives any of its operating income from investments in or transactions
with, any Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law; (b) the proceeds of the Facility will not be used to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law; (c) the funds used to repay the Facility are not derived
from any unlawful activity; and (d) each Covered Entity shall comply with all
Anti-Terrorism Laws. Borrower covenants and agrees that it shall immediately
notify the Bank in writing upon the occurrence of a Reportable Compliance Event.


As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department’s Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, a group, regime, entity or thing subject to, or specially
designated under, any sanctions program maintained by any Compliance Authority.


14.    Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any advance hereunder, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such claims, damages, losses, liabilities or expenses (x) are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or (y) result from a claim brought by the Borrower against an Indemnified
Party for breach in bad faith of such Indemnified Party’s obligations hereunder
or under any other Loan Document, if the Borrower has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. The indemnity agreement contained in this Section shall
survive the termination of this Note, payment of any advance hereunder and the
assignment of any rights hereunder. The Borrower may participate at its expense
in the defense of any such action or claim.


15.    Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to


- 7 -



--------------------------------------------------------------------------------




borrowing requests or as otherwise provided in this Note) and will be effective
upon receipt. Notices may be given in any manner to which the parties may agree.
Without limiting the foregoing, first-class mail, postage prepaid, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices. In addition, the parties agree that Notices may be
sent electronically to any electronic address provided by a party from time to
time. Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other for such purpose in accordance
with this paragraph. No delay or omission on the Bank’s part to exercise any
right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. The Borrower agrees to pay on
demand, to the extent permitted by law, all costs and expenses incurred by the
Bank in the enforcement of its rights in this Note and in any security therefor,
including without limitation reasonable fees and expenses of the Bank’s counsel.
If any provision of this Note is found to be invalid, illegal or unenforceable
in any respect by a court, all the other provisions of this Note will remain in
full force and effect. The Borrower and all other makers and indorsers of this
Note hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrower and its heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Bank and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Bank’s written consent
and the Bank at any time may assign this Note in whole or in part.


This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State of New Jersey. THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF THE BANK AND THE BORROWER DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW JERSEY, EXCLUDING ITS CONFLICT OF LAWS RULES, INCLUDING
WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN EFFECT IN
THE STATE OF NEW JERSEY (OR, TO THE EXTENT CONTROLLING, THE LAWS OF THE UNITED
STATES OF AMERICA, INCLUDING WITHOUT LIMITATION THE ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT). The Borrower hereby irrevocably consents to
the exclusive jurisdiction of any state or federal court in a county or judicial
district in the State of New Jersey; provided that nothing contained in this
Note will prevent the Bank from bringing any action, enforcing any award or
judgment or exercising any rights against the Borrower individually, against any
security or against any property of the Borrower within any other county, state
or other foreign or domestic jurisdiction. The Borrower acknowledges and agrees
that the venue provided above is the most convenient forum for both the Bank and
the Borrower. The Borrower waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Note.


16.    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.


17.    Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the


- 8 -



--------------------------------------------------------------------------------




Bank of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format) for transmission, delivery
and/or retention.


18.    WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS
THE BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.


This Note amends and restates, but does not constitute a novation of the
indebtedness evidenced by, that certain $75,000,000 Committed Line of Credit
Note by Borrower to Bank dated as of December 14, 2017.


WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.




ATTEST:
NEW JERSEY RESOURCES CORPORATION




/s/ Richard Reich
By: /s/ James W. Kent
 
               
Print Name: Richard Reich
Print Name: James W. Kent
Title: Corporate Secretary
Title: Treasurer
 
 
 
 









- 9 -

